Citation Nr: 1726662	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-00 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent prior to January 11, 2017, and in excess of 60 percent from January 11, 2017, for residuals of prostate cancer, status post prostatectomy, to include the propriety of the reduction from 100 percent to 40 percent effective February 1, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected residuals of prostate cancer, prior to October 2, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1962 to May 1965.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which reduced the rating for prostate cancer from 100 percent to 40 percent effective February 1, 2011.  The Veteran filed a notice of disagreement in November 2010 in which he stated "I am in receipt of the RO letter dated 10/28/10 informing me of service connection reduction to 40 percent from 100 percent for prostate cancer. I disagree with this decision and request reconsideration".  In March 2011 and October 2011 rating decisions, the RO confirmed and continued the 40 percent rating.  In December 2011 the Veteran submitted statement and continued to disagree with the 40 percent rating.  The Veteran was provided with a statement of the case in November 2012 and perfected his appeal with a January 2013 VA Form 9.  

In an April 2017 rating decision, the RO granted a TDIU effective October 2, 2014.  However, this does not constitute a full grant of all benefits possible, and the claim is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS).  

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Under 38 C.F.R. § 19.31 (b), a supplemental statement of the case (SSOC) will be furnished when there is a material defect in the statement of the case (SOC) or prior SSOC, or for any other reason the SOC or SSOC is inadequate.  

As discussed above, in November 2010 the Veteran filed a notice of disagreement with the October 2010 rating decision that reduced his rating for prostate cancer from 100 percent to 40 percent effective February 1, 2011.  The Veteran continued to pursue his appeal with a December 2011 statement.  The Veteran was furnished a statement of the case in November 2012.  Upon review, the November 2012 SOC and the April 2017 SSOC do not list all of (1) the evidence considered, (2) the adjudicative actions taken, and (3) the pertinent laws and regulations, to include those that govern rating reductions, which seem to have formed the basis for the assigned 40 percent rating that the Veteran has challenged on appeal.  Hence, the November 2012 SOC and the April 2017 SSOC both contain material defects.  As such, a remand is necessary for the AOJ to issue a corrective SSOC to the Veteran and his representative that addresses the pertinent evidence, adjudicative actions, and legal authority that are relative to the rating reduction.

In regards to the Veteran's claim for entitlement to a TDIU prior to October 2, 2014, the Board finds that the claim is inextricably intertwined with the issue remanded above and the disposition of this claim must be deferred pending resolving these preliminary matters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Further, to ensure that all due process requirements are met, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to his claims.  The AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the procedures prescribe in 38 C.F.R. § 3.159 (2016).  The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran the opportunity to identify any pertinent evidence, from VA or otherwise.  The AOJ should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. After completing the above and any additional development deemed necessary, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31, which summarizes all of the evidence relative to the adjudicative actions taken in the June 28, 2010, rating decision that the proposed the reduction in rating, and in the October 27, 2010, rating decision that effectuated the rating reduction.  This supplemental statement of the case should also summarized all applicable laws and regulations, to include 38 C.F.R. §§ 3.105(e) and 3.344 that generally govern rating reductions; and it should include a clear and detailed discussion of the reasons and bases for the adjudicative actions taken in the June 28, 2010, and October 27, 2010, rating decisions, concerning the evaluation of the service-connected prostate cancer and the residuals therefrom, to include the propriety of the reduction in rating from 100 percent to 40 percent effective February 2011.  The Veteran and his representative should be allowed an opportunity to respond.  Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims emanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




